Citation Nr: 1717041	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-00 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 2001 to August 2001, from July 2002 to March 2003, and from June 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the VA Regional Office (RO) in Providence, Rhode Island.  Due to the location of the Veteran's residence, jurisdiction of this appeal is with the RO in Philadelphia, Pennsylvania.

In November 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The case was remanded to the Agency of Original Jurisdiction (AOJ) in February 2015 to obtain additional treatment records and provide the Veteran with a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last Supplemental Statement of the Case (SSOC), additional evidence has been added to the claims file consisting of the Veteran's VA Vocational Rehabilitation and Education folder.  As the records in this claims folder are not pertinent to the issue on appeal or are merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO, a remand is not necessary.  

The Board observes that the Veteran is already in receipt of a total disability rating based on individual unemployability, and this matter need not be further addressed.


FINDING OF FACT

Audiometric testing reveals no worse than Level II hearing acuity in both the Veteran's right ear and left ears.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, October 2011 and June 2014 letters were provided to the Veteran in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and post-service medical records were obtained.  Pertinent VA examinations were obtained in November 2011, August 2012, July 2014, and April 2015.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In this case, the Veteran's disability is evaluated as zero percent or noncompensably disabling.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average puretone hearing loss on a VA examination in November 2011 was 25 decibels in the right ear and 29 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 94 percent bilaterally.  No exceptional pattern of hearing loss was shown.  The Veteran reported that without hearing aids, many words would sound alike to him and he would feel unbalanced without his hearing aids in.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

The average puretone hearing loss on a VA examination in August 2012 was 29 decibels in the right ear and 34 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 96 percent in the left.  No exceptional pattern of hearing loss was shown.  The Veteran reported that when he was employed, he would have a hard time understanding patients.  He stated that he would take his hearing aids out while on a job if he was giving a patient a shower or bath.  He reported that he also noted that he was unsure about other alarms going off in the patient's apartment, whether they were medical or otherwise.  The Veteran reported that at another job, sounds would echo when his patients were in showers and he would have trouble understanding.  He also reported having trouble understanding people if they would speak to him at a distance.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

The average puretone hearing loss on a VA examination in July 2014 was 37 decibels in the right ear and 38 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 92 percent in the right ear and 96 percent in the left.  No exceptional pattern of hearing loss was shown.  The Veteran reported difficulty understanding conversations, especially with women or children.  He reported that words sounded like they ran together.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level I.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level I.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

The average puretone hearing loss on a VA examination in April 2015 was 35 decibels in the right ear and 39 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 88 percent bilaterally.  No exceptional pattern of hearing loss was shown.  In terms of functional impairments, the examiner noted that the Veteran could not hear well in normal conversation, movies, television, and phone.  Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score also received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a zero percent rating under DC 6100.  Therefore, an initial compensable rating is not warranted based on these results.  

There are no treatment records showing the Veteran's puretone thresholds or speech recognition scores in accordance with the Maryland CNC Test. 

Here, since the award of service connection, the Veteran has been assigned a zero percent or noncompensable rating.  For the reasons discussed above, there are no evaluations showing that an initial compensable rating is warranted at any time during this appeal. Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann, 3 Vet. App. at 349.  The Board has applied the results of the examinations during this appeal to 38 C.F.R. 4.85, Table VII, and a compensable rating is not warranted as shown above.  
  
In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2016).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the examinations reflect consideration of functional limitations, and the Veteran has not asserted prejudice in those examination findings.  

In the November 2016 brief, the Veteran's representative asserted that the 2015 examination results "objectively revealed that the appellant's hearing has drastically declined in the last several years and as a result was provided new hearing aids."  The Board has reviewed the objective findings from the 2015 examination and cannot concur with that characterization of the Veteran's disability picture.  The findings indicate some worsening, to the extent where the Veteran now has Level II rather than Level I hearing in both ears, but this degree of worsening is squarely contemplated by the schedular criteria for a zero percent rating.  Moreover, the Veteran has not asserted a worsening since this examination and has not argued that the VA rating schedule is inadequate for considering this appeal.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). Instead, the Veteran has asserted that a rating in excess of zero percent is warranted based upon the evidence currently of record.

It is readily apparent from the criteria of 38 C.F.R. § 4.85 that VA contemplates the assignment of a zero percent rating in cases of hearing thresholds that exceed the thresholds for a hearing loss disability under 38 C.F.R. § 3.385 but do not meet the criteria for a compensable rating under 38 C.F.R. § 4.85, and such findings have in fact been shown in this case.  The Board is aware of the Veteran's belief that his hearing loss disability has drastically declined in recent years, and of course he may at any point in the future present new evidence and reapply for an increased rating.  Based on the evidence and assertions currently of record, however, the Board finds that no further development or adjudication is warranted at the AOJ level, and the Veteran's bilateral hearing loss has not warranted an initial compensable rating at any time during this appeal.  The claim must accordingly be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


